Citation Nr: 1625634	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  96-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder/fatigability.

2.  Entitlement to service connection for a disability manifested by trembling.

3.  Entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides in Vietnam, and exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to September 1979 and November 1990 to March 1991, to include service in the Republic of Vietnam from August [redacted], 1971, to June [redacted], 1972, and in Southwest Asia from December [redacted], 1990, to January [redacted], 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As an initial matter, the Board notes that the first two issues as listed on the cover page were previously characterized as a single issue.  The Board has recharacterized the issues to constitute two separate claims as the evidence suggests that the Veteran's reported symptom of trembling may be due to a disability other than his thyroid disorder.  With regard to the third issue listed on the cover page, the Board has recharacterized the issue of service connection for a lung disorder/allergies in a light more favorable to the Veteran, to service connection for a respiratory disability, as the evidence reflects the Veteran has experienced both upper and lower respiratory difficulties.

These claims were previously before the Board and remanded in April 2000, October 2002, July 2009, May 2012, and November 2013.  The Board finds that there has been substantial compliance these remand directives as the originating agency rebuilt the Veteran's claims file, reviewed all the evidence in the first instance, obtained and associated with the evidence of record all outstanding VA treatment records and identified private medical records, and ensured the Veteran was provided with adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2015 decision, the Board denied the Veteran's claims for service connection for a thyroid disorder/trembling/fatigability and service connection for a lung disorder/allergies, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016 the Court granted a joint motion of the parties, vacated those portions of the Board's April 2015 decision and remanded the case to the Board for action consistent with the joint motion of the parties.

The Board notes that in April 2015 the Board also remanded the Veteran's claim of entitlement to service connection for arthritis of multiple joints (hips, ankles, elbows, knees) and in January 2016, the Board again remanded the claim for service connection for arthritis of multiple joints to afford the Veteran a new VA examination and obtain a medical opinion.  That issue remains in remand status.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

As noted in the Board's November 2013 remand and its April 2015 decision, the issues of entitlement to service connection for memory loss, headaches, sexual dysfunction, night sweats, and bowel problems, all claimed as due to an undiagnosed illness, were raised by the record in an August 1996 statement, but have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a disability manifested by trembling and entitlement to service connection for a respiratory disability are addressed in the REMAND section that follows the below ORDER section of this decision.


FINDING OF FACT

The Veteran's current thyroid disability, hypothyroidism, was manifested by fatigue within one year of his separation from active duty in March 1991.



CONCLUSION OF LAW

The criteria for service connection for hypothyroidism have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an endocrinopathy to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Factual Background and Analysis

There is no evidence of record that the Veteran underwent an entrance examination prior to his second period of active duty, which spanned from November 1990 to March 1991.  In addition, prior to his second period of active duty, there is no evidence he had any problems with his thyroid.  In January 1991, while stationed in Saudi Arabia, the Veteran experienced symptoms of fatigue, and a June 1992 letter from a private physician indicates the Veteran continued to experience symptoms of exhaustion following his return from Saudi Arabia.  The Veteran was first told he had a diagnosis of hypothyroidism in September 1992 by a private physician.

The Board requested an independent medical opinion concerning when the evidence initially documented the presence of hypothyroidism and in a July 2012 opinion, M. K., M.D. found that laboratory results dated in August 1991 and December 1991 reflect the presence of hypothyroidism.  Dr. M. K. noted that a slow thyroid can make a person feel exhausted and the evidence demonstrates the Veteran suffered from fatigue during his active duty service and within one year of separating from active service.  A May 2014 VA examiner similarly noted the Veteran had evidence of hypothyroidism as early as August 1991.  Fatigability or continued medication for control is required for a 10 percent rating for hypothyroidism.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The probative evidence of record reflects that the Veteran had hypothyroidism with fatigue within one year after his discharge from service in March 1991.  Accordingly, service connection is warranted for his current hypothyroidism on a presumptive basis.  


ORDER

Entitlement to service connection for thyroid disability, hypothyroidism with fatigability, is granted.

REMAND

Service Connection for a Disability Manifested by Trembling

The Veteran first filed his claim in July 1993 for, among other things, "shaking fits," which the Veteran has now characterized as "trembling" or "tremulousness."

In January 1991, while serving in Saudi Arabia and preparing for a SCUD missile attack, the Veteran reported that he became tremulous, anxious, and experienced heart palpations, which he indicates were attributed to a diagnosis of a "stress casualty."  He was medevaced to a hospital in Saudi Arabia for evaluation and treatment and was then transferred to a military hospital in Landstuhl, Germany, where he was first treated in the Battle Fatigue Unit, followed by treatment in the Inpatient Psychiatric Unit.  Subsequently, he was transferred to Eglin Air Force Base Hospital in Florida, where he was hospitalized from February 13, 1991, to March 1, 1991.  A March 1991 Narrative Summary from Eglin Air Force Base Hospital reflects the Veteran was experiencing a high state of anxiety in Saudi Arabia and was unable to rest properly.  The examining psychologist diagnosed adjustment disorder with mixed emotional features, including a single panic attack.

At a February 1996 VA examination, the Veteran indicated that he experienced problems with anxiety, heart palpations, and tremulousness following the January 1991 incident and that these symptoms continued through approximately February 1995.

Based on the foregoing evidence that the Veteran's symptom of trembling may be due to a psychiatric disorder, and given that the Veteran has not yet been afforded a psychiatric examination, the Board finds a remand is required.  

Additionally, the evidence of record does not contain the Veteran's clinical hospitalization records, to include progress notes, from Saudi Arabia; Landstuhl, Germany; and Eglin Air Force Base.  Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.  The record reflects that VA has not attempted to obtain these specific records, and on remand, the AOJ must request these records from the NPRC, and any other appropriate records repository, in accordance with the procedures outlined in the VA Adjudication Manual.  

Service Connection for a Respiratory Disability

The Veteran maintains that he has experienced chronic respiratory problems, which he primarily maintains are due to dust conditions he experienced while stationed in Saudi Arabia.  The Veteran has indicated that prior to his deployment to Saudi Arabia, he did not experience any overt allergies and that he began to experience and was treated for a number of allergies upon his return from Saudi Arabia.  At his May 1994 VA examination, the Veteran also attributed his respiratory difficulties to exposure to Agent Orange in the Republic of Vietnam.

The evidence of record also demonstrates that the Veteran has a history of chronic sinusitis and bronchitis, and at a May 2013 VA examination he was diagnosed with chronic obstructive pulmonary disease and asthma.  

In the February 2016 joint motion, the parties found that the Board erred in its April 2015 decision denying service connection for a lung disorder/allergies by providing an inadequate statement of reasons or bases.  In particular, the parties found the Board relied, in part, on a May 2014 VA examiner's opinion which found the Veteran's in-service complaints of chronic sinusitis and bronchitis were based on "subjective" complaints.  The parties determined that conclusion was undermined by numerous in-service medical records to the contrary and that the Board erroneously adopted the May 2014 medical opinion, which failed to discuss all the evidence which appeared to support the Veteran's position.  Additionally, the Board points out that the Veteran received medical treatment following his return from Vietnam as well as following his service in Saudi Arabia, for episodes of sinusitis and bronchitis.  Based on the foregoing, the Board finds a new VA examination and opinions addressing the etiology of all respiratory disorders present during the period of the claim are required.

In providing the medical opinions, the examiner must specifically address the medical literature submitted by the Veteran regarding "[redacted]," which discusses the correlation between fine dusty sand in Saudi Arabia and respiratory problems.  While both articles are located in the Veteran's electronic records, the Board notes the first article is titled "[redacted]: Desert Storm Pneumonitis" and was published in Military Medicine, Volume 157 (Sept. 1992), and the second is titled "Al Eskan Disease: Persian Gulf Syndrome" and was published in Military Medicine, Volume 162 (Jan. 1997).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.  Specifically, all VA treatment records from the Alabama Healthcare System and any other identified VA Healthcare Systems must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include any outstanding treatment records from the VA Alabama Healthcare System, records pertaining to the Veteran's treatment in Saudi Arabia from January 1991 to February 1991; his treatment at the military hospital located in Landatuhl, Germany, from January 1991 to February 1991; and his treatment at Eglin Air Force Base Hospital from February 1991 to March 1991.

The RO or AMC must also make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO or AMC that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2015).  If the RO or AMC concludes that the above-identified records do not exist or that further attempts to obtain them would be futile, the RO or AMC must provide the Veteran and his representative with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2015). 

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all respiratory disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results, the review of the evidence of record, and with consideration of the Veteran's statements, the examiner should:

* Identify each respiratory disorder present during the pendency of the claim (from July 1993 to the present).

* With respect to each such disorder, state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder began in or is etiologically related to either period of the Veteran's active duty service, to include as due to exposure to herbicides in Vietnam and to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.

* If any of the claimed respiratory symptoms cannot be accounted for by the diagnoses rendered, the examiner must specifically state so and must describe each symptom, to include whether there are objective indications of the existence of the claimed symptom and whether the symptom existed at any time during the period on appeal for 6 months or more.

In providing the requested opinions, the examiner must consider and discuss:

* Service treatment records documenting in-service treatment for and/or diagnoses of respiratory disorders;

* Private treatment records documenting treatment for and/or diagnoses of respiratory disorders;

* The Veteran's lay statements regarding his reported respiratory symptoms before, during, and following active duty service; and

* The following medical articles submitted by the Veteran discussing a correlation between fine dusty sand in Saudi Arabia and respiratory problems: 

o "Al Eskan Disease: Desert Storm Pneumonitis," published in Military Medicine, Volume 157 (Sept. 1992), and

o "Al Eskan Disease: Persian Gulf Syndrome," published in Military Medicine, Volume 162 (Jan. 1997).

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  When all indicated record development is completed, the Veteran also should be afforded a VA examination by a psychiatrist or psychologist to determine whether the Veteran's claimed trembling is due to a psychiatric disorder and if so whether the disorder originated during his active service or is otherwise related to his active service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be accomplished.

Based on the examination results, the review of the evidence of record, and with consideration of the Veteran's statements, the examiner should state an opinion as to whether the disability claimed as trembling is psychiatric in nature and has been present during the period of the claim (from July 1993 to the present).  If so the examiner should identify the psychiatric disorder or disorders responsible for the trembling and provide an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder began in or is etiologically related to either period of the Veteran's active duty service.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or AMC must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of his claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


